UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: June 30 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. Segall Bryant & Hamill All Cap Fund SCHEDULE OF INVESTMENTS As of September 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 96.6% COMMUNICATIONS – 5.7% CBS Corp. - Class B $ Discovery Communications, Inc. - Class A* Google, Inc. - Class A* Viacom, Inc. - Class B CONSUMER DISCRETIONARY – 13.7% Amazon.com, Inc.* AutoZone, Inc.* Fastenal Co. LKQ Corp.* Lowe's Cos., Inc. Macy's, Inc. TJX Cos., Inc. VF Corp. CONSUMER STAPLES – 10.8% Dollar General Corp.* Energizer Holdings, Inc. JM Smucker Co. Nestle S.A. - ADR Snyders-Lance, Inc. TreeHouse Foods, Inc.* ENERGY – 8.0% Cameron International Corp.* Dresser-Rand Group, Inc.* Schlumberger Ltd. Whiting Petroleum Corp.* FINANCIALS – 15.1% Air Lease Corp. American International Group, Inc. Berkshire Hathaway, Inc. - Class B* Discover Financial Services First Republic Bank JPMorgan Chase & Co. Reinsurance Group of America, Inc. Umpqua Holdings Corp. Visa, Inc. - Class A Segall Bryant & Hamill All Cap Fund SCHEDULE OF INVESTMENTS – Continued As of September 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE – 15.9% Agilent Technologies, Inc. $ Allergan, Inc. Baxter International, Inc. Hologic, Inc.* Hospira, Inc.* Mettler-Toledo International, Inc.* Pall Corp. Perrigo Co. Pfizer, Inc. INDUSTRIALS – 13.6% Boeing Co. Danaher Corp. Honeywell International, Inc. ITT Corp. Precision Castparts Corp. Roper Industries, Inc. Stericycle, Inc.* MATERIALS – 3.0% Eastman Chemical Co. LyondellBasell Industries N.V. - Class A TECHNOLOGY – 10.8% ANSYS, Inc.* Aspen Technology, Inc.* Cadence Design Systems, Inc.* Cerner Corp.* IHS, Inc. - Class A* QUALCOMM, Inc. Red Hat, Inc.* WESCO International, Inc.* TOTAL COMMON STOCKS (Cost $11,121,983) SHORT-TERM INVESTMENTS – 3.3% UMB Money Market Fiduciary, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $387,577) Segall Bryant & Hamill All Cap Fund SCHEDULE OF INVESTMENTS – Continued As of September 30, 2013 (Unaudited) TOTAL INVESTMENTS – 99.9% (Cost $11,509,560) $ Other assets in Excess of liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt * Non-income producing security. See accompanying Notes to Schedule of Investments. Segall Bryant & Hamill Small Cap Value Fund SCHEDULE OF INVESTMENTS As of September 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 95.7% COMMUNICATIONS – 0.8% Martha Stewart Living Omnimedia, Inc. - Class A* $ CONSUMER DISCRETIONARY – 9.2% Actuant Corp. - Class A Aeropostale, Inc.* Bob Evans Farms, Inc. Guess?, Inc. Harman International Industries, Inc. Huron Consulting Group, Inc.* Modine Manufacturing Co.* Wendy's Co. Wet Seal, Inc. - Class A* CONSUMER STAPLES – 1.9% Fresh Del Monte Produce, Inc. Seneca Foods Corp. - Class A* TreeHouse Foods, Inc.* ENERGY – 5.8% Advanced Energy Industries, Inc.* Carrizo Oil & Gas, Inc.* EnerSys, Inc. Kodiak Oil & Gas Corp.* PetroQuest Energy, Inc.* World Fuel Services Corp. FINANCIALS – 21.6% American Realty Capital Properties, Inc. - REIT Ameris Bancorp* Apollo Investment Corp. Arbor Realty Trust, Inc. - REIT Bancfirst Corp. BankUnited, Inc. Banner Corp. Berkshire Hills Bancorp, Inc. BioMed Realty Trust, Inc. - REIT Capstead Mortgage Corp. - REIT Chimera Investment Corp. - REIT First Busey Corp. First Community Bancshares, Inc. First Horizon National Corp. First Niagara Financial Group, Inc. Segall Bryant & Hamill Small Cap Value Fund SCHEDULE OF INVESTMENTS – Continued As of September 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) First of Long Island Corp. $ FirstMerit Corp. Fulton Financial Corp. Lakeland Financial Corp. Peoples Bancorp, Inc. Piper Jaffray Cos.* Simmons First National Corp. - Class A TFS Financial Corp.* Urstadt Biddle Properties, Inc. - REIT Weingarten Realty Investors - REIT WesBanco, Inc. HEALTH CARE – 6.6% Alere, Inc.* Emergent Biosolutions, Inc.* Haemonetics Corp.* Hill-Rom Holdings, Inc. OraSure Technologies, Inc.* Orthofix International N.V.* Vanguard Health Systems, Inc.* INDUSTRIALS – 17.4% Applied Industrial Technologies, Inc. Astec Industries, Inc. AZZ, Inc. CLARCOR, Inc. EMCOR Group, Inc. ESCO Technologies, Inc. Great Lakes Dredge & Dock Corp. Gulfmark Offshore, Inc. - Class A Hillenbrand, Inc. Hornbeck Offshore Services, Inc.* ITT Corp. McDermott International, Inc.* Orbital Sciences Corp.* Preformed Line Products Co. Schnitzer Steel Industries, Inc. - Class A UTi Worldwide, Inc. Watts Water Technologies, Inc. - Class A MATERIALS – 13.3% Allegheny Technologies, Inc. Segall Bryant & Hamill Small Cap Value Fund SCHEDULE OF INVESTMENTS – Continued As of September 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS (Continued) Carlisle Cos., Inc. $ Coeur Mining, Inc.* Dynamic Materials Corp. Harsco Corp. Innospec, Inc. LSB Industries, Inc.* Minerals Technologies, Inc. Olin Corp. OM Group, Inc.* Sensient Technologies Corp. TECHNOLOGY – 16.0% Aviat Networks, Inc.* Extreme Networks, Inc.* Fabrinet* FormFactor, Inc.* Logitech International S.A. LTX-Credence Corp.* NETGEAR, Inc.* Omnicell, Inc.* ON Semiconductor Corp.* Oplink Communications, Inc.* PLX Technology, Inc.* Polycom, Inc.* PTC, Inc.* Radisys Corp.* Riverbed Technology, Inc.* TTM Technologies, Inc.* Universal Electronics, Inc.* UTILITIES – 3.1% American States Water Co. Laclede Group, Inc. New Jersey Resources Corp. Portland General Electric Co. Unitil Corp. TOTAL COMMON STOCKS (Cost $18,047,467) Segall Bryant & Hamill Small Cap Value Fund SCHEDULE OF INVESTMENTS – Continued As of September 30, 2013 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS – 4.5% UMB Money Market Fiduciary, 0.01% $ TOTAL SHORT-TERM INVESTMENTS (Cost $859,055) TOTAL INVESTMENTS – 100.2% (Cost $18,906,522) Liabilities in Excess of other assets – (0.2)% ) TOTAL NET ASSETS – 100.0% $ REIT – Real Estate Investment Trust * Non-income producing security. See accompanying Notes to Schedule of Investments. Segall Bryant & Hamill Funds NOTES TO SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) Note 1 – Organization Segall Bryant & Hamill All Cap Fund (the “All Cap Fund”) and Segall Bryant & Hamill Small Cap Value Fund (the “Small Cap Value Fund) (each a “fund” and collectively the “Funds”) are organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The All Cap Fund commenced operations on July 31, 2013, and its primary investment objective is to provide long-term capital appreciation.The Small Cap Value Fund commenced operations on July 31, 2013, and its primary investment objective is to provide long-term capital appreciation. Note 2 –Accounting Policies The following is a summary of the significant accounting policy consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (OTC) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Note 3 – Federal Income Taxes At September 30, 2013, gross unrealized appreciation and (depreciation) on investments owned by the Funds, based on cost for federal income tax purposes were as follows: All Cap Fund Small Cap Value Fund Cost of investments $ $ Gross unrealized appreciation $ $ Gross unrealized depreciation ) ) Net unrealized appreciation on investments $ $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Segall Bryant & Hamill Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued September 30, 2013 (Unaudited) Note 4 –Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Funds’ investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Funds have adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of September 30, 2013, in valuing the Funds’ assets carried at fair value: Segall Bryant & Hamill Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued September 30, 2013 (Unaudited) All Cap Fund Level 1 Level 2* Level 3* Total Investments Common Stocks1 $ $
